DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant’s amended claim(s) related to the “wireless headset comprises a magnetic element; a magnetic component at least partially disposed in the accommodating groove, a first controller disposed in the body and electrically connected to the electromagnet, wherein the first controller is configured to control the electromagnet to connect to the magnetic element through attraction and to separate from the magnetic element through repulsion by changing a polarity of the electromagnet, and wherein the magnetic component comprises a first permanent magnet arranged in the accommodating groove and configured to attract the magnetic element, wherein the first permanent magnet, the electromagnet, and the magnetic element is in form of a ring-shaped structure, and wherein the first permanent magnet is arranged around the electromagnet” has been further considered and do overcome the prior arts and thus all pending claims are allowed. 

Allowable Subject Matter
Claim(s) 1-2, 5-14 are allowed.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.